Citation Nr: 1342488	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-40 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected bilateral pes cavus with hammer toe deformities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to September 1968.  He was medically discharged on account of a foot condition that pre-existed service, specifically pes cavus with hammer toes.  The Veteran was granted service connection for pes cavus with hammer toe deformities (hereinafter pes cavus) in April 2008 based on a finding that although the disability pre-existed service, there was permanent aggravation caused by service.  The RO determined that prior to service, the disability was 30 percent disabling based on the service treatment records and that currently, the disability warranted the highest possible schedular rating of 50 percent.  After deducting the pre-service percentage, the RO assigned a 20 percent disability rating for the in-service aggravation of the Veteran's pes cavus.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued the 20 percent rating.

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of the proceeding is associated with the claims file.

In August 2011, the Board remanded the claim to obtain additional treatment records and afford the Veteran a VA examination.  In September 2011, an examiner addressed the issues raised in the remand and provided a report adequate to allow the Board to make a decision on appeal.  In addition, VA retrieved the most recent VA treatment records and associated them with the claims file.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

A claim for total and permanent disability has been raised by the record.  Any inferred issues regarding entitlement to special monthly compensation (SMC) are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's bilateral pes cavus pre-existed his period of service and was 30 percent disabling when the Veteran entered service due to a bilateral cavus type deformity in all toes.

2.  The Veteran's bilateral pes cavus was permanently aggravated by service and is currently 50 percent disabling under the schedular rating criteria due to marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, bilaterally.

3.  The Veteran has been awarded the highest schedular rating possible for the aggravation of his pes cavus given that it pre-existed service and was already 30 percent disabling prior to service.

4.  The Veteran's pes cavus does not provide such an exceptional or unusual disability picture as to render impracticable the application of the schedular rating criteria.


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a rating in excess of 20 percent for the aggravation of bilateral pes cavus with hammer toe deformities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.22, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in May 2008 and February 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  Although the February 2009 notice letter was provided after the initial adjudication of his claim in October 2008, the claim was readjudicated thereafter and nothing more is required.

The VA also assisted with the development of the Veteran's claim including associating the Veteran's service treatment records, VA treatment records and Social Security Disability Records with the claims file.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was also afforded VA examinations with respect to his claim.  The Veteran underwent VA examinations in 2008, 2009 and 2011 to determine the severity of his pes cavus.  The Board finds the most recent September 2011 VA examination report to be adequate.  The VA examiner personally interviewed and examined the Veteran, noted symptoms, and provided the information necessary to evaluate his disability under the applicable rating criteria.  There is also no objective evidence or allegation indicating that there has been a material change in the severity of the Veteran's pes cavus since the most recent September 2011 examination. 
The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, no further notice or assistance is required to fulfill VA's duties to notify or assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Increased Disability Rating

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).
When evaluating disabilities of the musculoskeletal system,  38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Pes cavus is rated under Diagnostic Code (DC) 5278 which provides a noncompensable rating for slight claw foot.  38 C.F.R. § 4.71a, DC 5278.  Claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Id.  Claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Id.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  Id.

The evidence of record unquestionably demonstrates that the Veteran entered active service with a bilateral cavus type deformity in all toes that was diagnosed during service as pes cavus with hammer toe deformity.  The provisions of 38 C.F.R. § 4.22 address the rating of disabilities aggravated by service.  This section states that in cases involving aggravation by active service, "the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service."  Id. (emphasis added).  Section 4.22 explains that "[i]t is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made."

Prior to enlistment, in a letter to the Draft Board, a Dr. W.B. reported he had treated the Veteran for 5 to 6 years for a bilateral foot condition.  The doctor noted that examination showed bilateral hyperextension type deformity of all toes and that there were marked calluses of the metatarsal heads of both feet which appeared to be a cavus type deformity.  Bilateral metatarsalgia was also noted.  The doctor opined that it was likely the Veteran was not fit for military service.  The Veteran's enlistment examination noted a foot condition; however, the Veteran was enlisted and participated in several months of boot camp.  When it was clear his foot condition was impeding his performance, the Veteran was presented to the Medical Board with a history of bilateral aching of the feet, especially on the balls.  He stated that the foot condition prevented him from participating in varsity sports in high school.  Examination showed bilateral pes cavus with hammer toe deformity of all toes.  The Veteran was granted a medical discharge.  

Upon review of the schedular criteria, the Board agrees with the RO's finding that the Veteran's bilateral cavus type deformity was 30 percent disabling prior to his enlistment because the disability affected all toes in both feet.  This disability was significant and already severe as evidenced by the presence of calluses, metatarsalgia and bilateral hammer toes.

At the most recent September 2011 VA examination, the examiner noted pain in both feet when walking and standing and that the Veteran could only walk for three to five minutes and very short distances.  He uses a cane and motorized scooter due to obesity and foot pain.

Upon examination of the left foot, pain, stiffness, fatigability, weakness, lack of endurance, swelling, tenderness of the metatarsal heads, instability and abnormal weight bearing due to callosities and unusual shoe wear pattern were shown.  The examiner noted stiffness in the Veteran's ankles, that the discomfort extended up to the legs, and that the Veteran's gait was abnormal due to loss of "toe purchase".  The Veteran experienced pain on dorsiflexion which was decreased.  Tight plantar fascia was noted along the polantar medial band of the arch and plantar flexion of the forefoot was dropped.

Upon examination of the right foot, pain, stiffness, fatigability, lack of endurance, swelling, tenderness of the metatarsal heads, instability and abnormal weight bearing due to callosities and unusual shoe wear pattern were shown.  In addition, the examiner noted limited dorsiflexion of the ankles and pain radiating up the lower legs.  The examiner noted positive pain on dorsiflexion of the ankle and that Veteran could not reach 90 degrees.  The forefoot was swollen.  The ball of the foot was tender and had pain on palpitation of the metatarsal heads with contracture deformity in all digits.  Inversion of the heel was noted. 

The examiner concluded that the Veteran had contracture of the plantar fascia causing forefoot inversion on non weight bearing examination of both feet.  He had heel inversion with forefoot varus deformity due to contracture deformity.  In addition, the examiner noted intrinsic muscle atrophy due to pes cavus and hammer toes and explained this is because of the severe contracture of the digits and loss of purchase bilaterally.  The examiner recognized limited mobility due to pain and decreased motion of the forefoot.

In terms of the effect of his disability on daily activities, the examiner noted it had a moderate effect on his ability to do chores, shop and engage in recreation and that it completely prevented involvement in sports or exercise.  She concluded the condition was progressive with worsening over time and due to use.

Upon review of all evidence since the initiation of the Veteran's claim in May 2008, the Board finds his disability warrants the highest rating possible, or 50 percent, under DC 5278.  The VA has never disagreed with such assessment.  The issue is that his pre-existing disability warranted a 30 percent rating prior to enlistment and thus, a 20 percent rating is the maximum that can be allowed under the law for the aggravation by service of the Veteran's pes cavus.

The Board has considered other diagnostic codes applicable to foot disorders; however, no other code provides for a disability rating as high as 50 percent.  Regarding the possibility of separate ratings, DC 5282 (hammer toe) is specifically contemplated under DC 5278 and would therefore constitute pyramiding, which is prohibited under VA law.  See 38 C.F.R. § 4.14.  Similarly, DC 5284 is a general code that rates for foot injuries.  A separate rating under that code is not appropriate as it would necessarily entail pyramiding.  Moreover, there is no diagnosis or evidence of malunion or nonunion of the tarsal or metatarsal bones or hallux valgus.  As evidenced in the record, the Veteran had bilateral metatarsalgia upon entry into service so a separate rating under DC 5279 is not appropriate.  Also, the Veteran has not lost the use of either foot.  See 38 C.F.R. § 3.350 (stating that the loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation with prosthesis).  In addition, as to the effect of pes cavus on the Veteran's nerves, a VA examiner in May 2010 opined that there is no nerve or muscle damage in the feet or legs secondary to the Veteran's pes cavus.  Accordingly, consideration of diagnostic codes relevant to the peripheral nerves is not warranted in this case.

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to pain, along with limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  The Veteran certainly experiences pain, weakness, fatigue, instability and other difficulties with movement of his feet.  However, any functional impairment in the feet has already been considered by the 50 percent rating under DC 5278.  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The evidence does not establish functional loss not contemplated by the rating assigned by this decision for the aggravation of the Veteran's pes cavus.

Because the preponderance of the evidence is against the claim for an increased rating for the Veteran's aggravated pes cavus, the benefit of-the-doubt doctrine does not apply and a higher schedular rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

III. Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's pes cavus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  The Veteran is unemployed and has been so for some time.  He was found to be totally disabled by the Social Security Administration in 1998 and has not worked since that time.  Notably, that determination was not directly based on his foot disability but on other conditions, including diabetes mellitus II, morbid obesity, hypertension, depression and degenerative joint disease in the knees.  There is no evidence that the Veteran's service-connected condition alone causes marked interference with employment, frequent periods of hospitalization, or manifestations not contemplated by the criteria in the rating schedule.  Thus, referral for an extraschedular rating is not warranted in this case.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran originally submitted a claim for a TDIU, however, subsequently, pursuant to an October 2010 Statement in Support of Claim, the Veteran requested to withdraw his appeal.  The Board granted the request to withdraw the appeal in an August 2011 decision.  The Board finds that the issue of entitlement to a TDIU is not raised by the record and the Veteran does not intend to pursue such a claim.  Therefore, further consideration of the issue is unnecessary.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected bilateral pes cavus with hammer toe deformities is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


